Citation Nr: 1012456	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-16 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left knee injury with 
instability, currently evaluated as noncompensable.

Entitlement to an increased rating for posttraumatic 
arthritis of the left knee, currently evaluated as 
noncompensable.

Entitlement to an increased rating for right knee 
degenerative joint disease, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Brian D. Hill


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1968 to January 
1971.  

During the course of this appeal, the ratings assigned to 
the Veteran's left and right knee disabilities have been 
changed and his left knee disabilities are currently 
combined under one rating code.  The Veteran is currently 
receiving benefits for his left knee disability status post 
arthroplasty with prosthesis associated with left knee post 
traumatic arthritis at the 30 percent level.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

On March 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant has withdrawn 
this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


